 

EXHIBIT 10.4

 

[tlogo.jpg]



 

October 10, 2013

 

Frederick’s of Hollywood Group Inc.

and each of the other Borrowers referenced below

6255 Sunset Boulevard, 6th Floor

Hollywood, CA 9008

Attention: Thomas Rende

 

Re:     Supplemental Fee Letter

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Credit and Security Agreement, dated as of
May 31, 2012, by and among Frederick’s of Hollywood Group Inc., a New York
corporation (“Group”), FOH Holdings, Inc., a Delaware corporation (“Parent”),
Frederick’s of Hollywood, Inc., a Delaware corporation (“Frederick’s”),
Frederick’s of Hollywood Stores, Inc., a Nevada corporation (“Stores”), and
Hollywood Mail Order, LLC, a Nevada limited liability company (“Mail Order” and
together with Group, Parent, Frederick’s and Stores, each individually, a
“Borrower”, and collectively, the “Borrowers”), and Salus Capital Partners, LLC
(the “Lender”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), and (ii) that certain fee
letter, dated as of May 31, 2012 between the Borrowers and Lender (as the same
may be amended, restated, supplemented or otherwise modified from time to time
the “Fee Letter”). Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Credit Agreement or Fee Letter, as
applicable.

 

On the date hereof, the Borrowers and Lender are entering into that certain
Fourth Amendment to Credit and Security Agreement (the “Fourth Amendment”). In
connection with the Fourth Amendment, the Lender has agreed to increase the
Maximum Line of Credit by up to $15,000,000 (or a greater amount as contemplated
by Section 2.1(b)(ii) of the Credit Agreement as amended by the Fourth
Amendment) by (i) adding a discretionary $4,000,000 accordion to the Line of
Credit, and (ii) increasing the Maximum FILO Amount. This is the Supplemental
Fee Letter contemplated by and as defined in the Fourth Amendment.

 

In connection with, and in consideration of Lender entering into the Fourth
Amendment and providing the additional financing to the Borrowers contemplated
thereby, each of the Borrowers, jointly and severally, agrees to pay to the
Lender, the fees referred to below:

 

1.An origination fee (the “Tranche A-2 Origination Fee”) in an amount equal to
the greater of (i) $110,000, or (ii) 1.0% of the aggregate Tranche A-2 Advance
funded by the Lender pursuant to the Credit Agreement, which Tranche A-2
Origination Fee is deemed fully earned as of the Fourth Amendment Effective Date
and payable by Borrower to Lender in cash as follows: (x) $50,000 of the Tranche
A-2 Origination Fee shall be paid in cash on the Fourth Amendment Effective
Date, (y) the balance of the Tranche A-2 Origination Fee ($60,000 plus 1.0% of
any incremental amount elected to be advanced by the Lender on account of the
Tranche A-2 Advance pursuant to Section 2.1(b)(ii) of the Credit Agreement)
shall be due and payable on the earliest of (A) the date on which the Lender
funds the balance of the Tranche A-2 Advance to Borrowers in connection with the
Consummation of the Merger Transaction, (B) the occurrence of an Event of
Default under the Credit Agreement, or (C) April 10, 2014 if the Consummation of
the Merger has not occurred by such date. No portion of the Tranche A-2
Origination Fee shall be subject to refund, rebate or abatement in whole or
part.

 

 

 

 

2.In the event that the Maximum Line of Credit is increased pursuant to the
terms of Section 2.1(a)(ii) of the Credit Agreement, the Borrowers, jointly and
severally, agree to pay to the Lender an origination fee on account of such
increase (the “Accordion Fee”) in the amount of one percent (1.0%) of such
increase in the Maximum Line of Credit, which Accordion Fee is deemed fully
earned and non-refundable on the date of such increase. The Borrowers shall pay
the Accordion Fee in cash in full on the date of such funding, and no portion of
the Accordion Fee shall be subject to refund, rebate or abatement in whole or
part.

 

Except as expressly amended hereby, all terms and conditions of the Fee Letter
shall remain unchanged and in full force and effect.

 

THIS SUPPLEMENTAL FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. This Supplemental Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this Supplemental Fee Letter by
electronic transmission shall be equally effective as delivery of a manually
executed counterpart of this Supplemental Fee Letter.

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof, whereupon this Supplemental Fee Letter shall become a binding agreement
between us.

 

  Very truly yours,       SALUS CAPITAL PARTNERS, LLC       By: /s/ Kyle C.
Shonak     Name:  Kyle C. Shonak     Title:  Senior Vice President

 

 

 

 

Acknowledged and Agreed:

 

FREDERICK’S OF HOLLYWOOD GROUP INC.       By: /s/ Thomas Rende     Name:  Thomas
Rende     Title:  Chief Financial Officer       FOH HOLDINGS, INC.       By: /s/
Thomas Rende     Name:  Thomas Rende     Title:  Chief Financial Officer      
FREDERICK’S OF HOLLYWOOD, INC.       By: /s/ Thomas Rende     Name:  Thomas
Rende     Title:  Chief Financial Officer       FREDERICK’S OF HOLLYWOOD STORES,
INC.       By:  /s/ Thomas Rende     Name:  Thomas Rende     Title:  Chief
Financial Officer       HOLLYWOOD MAIL ORDER, LLC       By: /s/ Thomas Rende    
Name:  Thomas Rende     Title:  Chief Financial Officer  

 

[Supplemental Fee Letter]

 

 

 

